
	
		II
		110th CONGRESS
		1st Session
		S. 631
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of remote patient management services for chronic health
		  care conditions under the Medicare Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Remote Monitoring Access Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Remote patient
			 monitoring can make chronic disease management more effective and efficient for
			 patients and the health care system.
			(2)By collecting,
			 analyzing, and transmitting clinical health information to a health care
			 practitioner, remote monitoring technologies allow patients and physicians to
			 manage the patient's condition in a consistent and real-time fashion.
			(3)Utilization of
			 these technologies not only improves the quality of care given to patients, it
			 also reduces the need for frequent physician office appointments, costly
			 emergency room visits, and unnecessary hospitalizations.
			(4)Monitoring a
			 patient's disease from the home reduces the need for face-to-face physician
			 interactions, thereby minimizing unnecessary travel and missed work and
			 providing particular value to individuals residing in rural or underserved
			 communities who would otherwise face potentially significant access barriers to
			 receiving needed care.
			(5)Four major areas
			 in which remote management technologies are emerging in health care are the
			 treatment of congestive heart failure, diabetes, cardiac arrhythmia, and sleep
			 apnea (sleep disordered breathing). Prompt transmission of clinical data on
			 each of these conditions, to the physician or the patient as appropriate, are
			 essential to providing timely and appropriate therapeutic interventions which
			 can then reduce expensive hospitalizations.
			(6)Despite these
			 innovations, remote management technologies have failed to diffuse rapidly. A
			 significant barrier to wider adoption is the relative lack of payment
			 mechanisms in fee-for-service Medicare to reimburse for remote,
			 non-face-to-face management.
			(7)This Act will
			 eliminate this barrier to new technologies by requiring Medicare to reimburse
			 doctors for time spent analyzing data transmitted to them by remote patient
			 management technologies.
			(8)This Act also
			 promotes high quality care by requiring the Secretary of Health and Human
			 Services to consult with physician groups to create a standard of care and a
			 quality standard for remote patient management services for the covered chronic
			 conditions.
			(9)This Act provides
			 physicians with a financial incentive to meet or exceed the standard of care
			 and quality standards.
			3.Coverage of
			 remote patient management services for chronic health care conditions
			(a)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
				(1)in subparagraph
			 (Z), by striking and at the end;
				(2)in subparagraph
			 (AA), by inserting and at the end; and
				(3)by inserting
			 after subparagraph (AA) the following new subparagraph:
					
						(BB)remote patient management services
				(as defined in subsection
				(ccc));
						.
				(b)Services
			 describedSection 1861 of the Social Security Act (42 U.S.C.
			 1395x) is amended by adding at the end the following new subsection:
				
					(ccc)Remote patient management services (1)The term remote
				patient management services means the remote monitoring and management
				of an individual with a covered chronic health condition (as defined in
				paragraph (2)) through the utilization of a system of technology that allows a
				remote interface to collect and transmit clinical data between the individual
				and the responsible physician or supplier for the purposes of clinical review
				or response by the physician or supplier.
						(2)For purposes of paragraph (1), the
				term covered chronic health condition includes—
							(A)heart failure;
							(B)diabetes;
							(C)cardiac arrhythmia;
							(D)sleep apnea; and
							(E)any other chronic condition determined
				by the Secretary to be appropriate for treatment through remote patient
				management services.
							(3)(A)The Secretary, in
				consultation with appropriate physician groups, shall develop guidelines on the
				frequency of billing for remote patient management services. Such guidelines
				shall be determined based on medical necessity and shall be sufficient to
				ensure appropriate and timely monitoring of individuals being furnished such
				services.
							(B)The Secretary, acting through the
				Agency for Health Care Research and Quality, shall do the following:
								(i)Not later than 1 year after the date
				of enactment of the Remote Monitoring Access
				Act of 2007, develop, in consultation with appropriate physician
				groups, a standard of care and quality standards for remote patient management
				services for the covered chronic health conditions specified in subparagraphs
				(A), (B), (C), and (D) of paragraph (2).
								(ii)If the Secretary makes a
				determination under paragraph (2)(E) with respect to a chronic condition,
				develop, in consultation with appropriate physician groups, a standard of care
				and quality standards for remote patient management services for such condition
				within 1 year of such determination.
								(iii)Periodically review and update such
				standards of care and quality standards under this subparagraph as
				necessary.
								.
			(c)Payment under
			 the physician fee scheduleSection 1848 of the Social Security
			 Act (42 U.S.C. 1395w–4) is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph
			 (2)(B)—
						(i)in
			 clause (ii)(II), by striking and (v) and inserting , (v),
			 and (vi); and
						(ii)by
			 adding at the end the following new clause:
							
								(vi)Budgetary
				treatment of certain servicesThe additional expenditures
				attributable to services described in section 1861(s)(2)(BB) shall not be taken
				into account in applying clause (ii)(II) for
				2008.
								;
				and
						(B)by adding at the
			 end the following new paragraph:
						
							(7)Treatment of
				remote patient management servicesIn determining relative value
				units for remote patient management services (as defined in section 1861(ccc)),
				the Secretary, in consultation with appropriate physician groups, shall take
				into consideration—
								(A)costs associated
				with such services, including physician time involved, installation and
				information transmittal costs, costs of remote patient management technology
				(including devices and software), and resource costs necessary for patient
				monitoring and follow-up (but not including costs of any related item or
				non-physician service otherwise reimbursed under this title); and
								(B)the level of
				intensity of services provided, based on—
									(i)the frequency of
				evaluation necessary to manage the individual being furnished the
				services;
									(ii)the amount of
				time necessary for, and the complexity of the evaluation, including the
				information that must be obtained, reviewed, and analyzed; and
									(iii)the number of
				possible diagnoses and the number of management options that must be
				considered.
									;
				and
					(2)in subsection
			 (j)(3), by inserting (2)(BB), after
			 (2)(AA),.
				(d)Incentive
			 paymentsSection 1833 of the Social Security Act (42 U.S.C.
			 1395l) is amended by adding at the end the following new subsection:
				
					(v)Incentive for
				meeting certain standards of care and quality standards in the furnishing of
				remote patient management servicesIn the case of remote patient
				management services (as defined in section 1861(ccc)) that are furnished by a
				physician who the Secretary determines meets or exceeds the standards of care
				and quality standards developed by the Secretary under paragraph (3)(B) of such
				section for such services, in addition to the amount of payment that would
				otherwise be made for such services under this part, there shall also be paid
				to the physician (or to an employer or facility in cases described in subclause
				(A) of section 1842(b)(6)) (on a monthly or quarterly basis) from the Federal
				Supplementary Medical Insurance Trust Fund an amount equal to 10 percent of the
				payment amount for the service under this
				part.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2008.
			
